Citation Nr: 0026949	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-05 359	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUE

Entitlement to an effective date earlier than January 31, 
1996, for the assignment of a 100 percent disability 
evaluation of undifferentiated type schizophrenic reaction, 
also diagnosed as bipolar disorder.




REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1973.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  In February 1999 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran filed his claim for an increased evaluation 
for his service-connected psychiatric disability on January 
31, 1996.

3.  It is not factually ascertainable that the veteran was 
entitled to an increased rating at any time during the one- 
year period prior to January 31, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 
1996, for a 100 percent disability rating for schizophrenic 
reaction, undifferentiated type, also diagnosed as bipolar 
disorder have not been met.  38 C.F.R. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.102, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Factual Background

A November 1973 rating decision granted the veteran service 
connection for undifferentiated schizophrenic reaction, rated 
100 percent disabling from the date of his discharge.  
Subsequently, his disability rating was modified by rating 
decisions on several occasions.  Most recently, the May 1996 
rating decision increased his rating from 30 percent to 100 
percent, effective January 31, 1996.

VA treatment records, dating from February 1995 to January 
1996, show that the veteran was treated primarily for 
depression and illnesses associated with autoimmune disease.  
In February 1995 he began taking medication for his 
depression.  At that time he experienced "vague" suicidal 
thoughts.  A March 1995 treatment record describes his 
depression as an acute condition that was responding 
positively to medication.  The veteran was recovering from 
domestic violence at the time of a January 1996 progress 
note, but was reportedly much more upbeat and optimistic than 
before.  

The veteran submitted his claim for an increased evaluation 
on January 31, 1996.  

A February 1996 Social Security Administration (SSA) 
determination shows that the veteran was found to be disabled 
beginning January 31, 1995, as a result of his bipolar 
disorder and human immunodeficiency virus infection.  

In March 1996, the veteran was afforded a VA psychiatric 
examination.  At that time he complained of deterioration in 
his condition.  He described his condition as marked 
depression interspersed with brief, two-day manic periods.  
He was agoraphobic and did not leave his home, even having 
his meals delivered.  His concentration was erratic, he was 
irritable and socially isolated except for a few friends that 
he relied heavily on.  The veteran had problems falling 
asleep and felt that the radio was talking to him.  He 
generally felt somewhat paranoid and had occasional suicidal 
thoughts.  Upon examining the veteran, the examiner noted 
that he looked mildly cachectic.  He was reasonably neat and 
appropriate.  He was very depressed with a blunted affect.  
There was mild to moderate psychomotor retardation and his 
thought processes were slowed.  His thought content was 
circumstantial and he admitted to having heard the radio talk 
to him.  However, the examiner found no current evidence of 
hallucinations or delusions.  His mood was moderately 
depressed and anxious.  He was oriented in three spheres with 
an intact memory.  His insight was fair and his judgment 
erratic.  He was diagnosed with bipolar disorder and given a 
Global Assessment of Functioning (GAF) score of 40.  It was 
noted that he was chronic HIV positive and had chronic 
problems with depression and intermittent manic episodes.  He 
had been virtually housebound in the previous year.  

A January 1997 VA discharge summary shows that the veteran 
was hospitalized for treatment of his bipolar disorder.  He 
complained of suicidal ideation and was placed on suicide 
precautions.  During his hospitalization the veteran 
expressed feelings of alienation from his family and people 
in general.  He had problems with his sleep, concentration 
and energy levels.  These began to improve during his stay at 
the hospital.  A psychiatric examination showed that he was 
oriented in three spheres, with a slightly dysphoric mood and 
slightly constricted affect with no lability noted.  There 
was no evidence of psychomotor retardation or agitation.  He 
denied delusions or homicidal ideation.  His insight and 
judgment were slightly impaired.

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An increase in disability compensation may be granted 
from the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The veteran and his representative have alleged that he was 
entitled to a 100 percent rating for his schizophrenic 
reaction/bipolar disorder prior to January 31, 1996.  
Specifically, the veteran contends that he should be granted 
a 100 percent evaluation effective January 31, 1995, the date 
the SSA found him disabled.  

The Board notes that the regulations for evaluating 
psychiatric disabilities have been changed subsequent to the 
veteran's previous claim and prior to his current claim for 
an increased evaluation.  Under the current regulations, a 
100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

After reviewing the record in this case, the Board finds that 
entitlement to an effective date earlier than January 31, 
1996, for the granting of a 100 percent rating, is not 
warranted.  Although a March 1995 treatment record noted that 
the veteran was disabled by depression, the overwhelming 
preponderance of the medical evidence of record does not 
demonstrate that he was virtually isolated in the community, 
or that he demonstrated totally incapacitating psychoneurotic 
symptoms, or that he was demonstrably unable to obtain or 
retain employment prior to January 31, 1996 as a result of 
his schizophrenic reaction/bipolar disorder exclusively.  
Indeed, several progress notes characterized the veteran's 
depression as acute and on several occasions it was indicated 
that it was actually improving, refuting the March 1995 
treatment record.  Moreover, his SSA award was based on 
physical disability in addition to his psychiatric 
disability.  Therefore, the medical evidence prior to January 
31, 1996, does not indicate symptomatology so severe as to 
warrant a 100 percent evaluation. 

As noted above, the proper effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  Since it is not factually 
ascertainable that the veteran's disability had increased 
prior to receipt of his claim, the Board finds that the 
proper effective date is January 31, 1996.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to an effective date earlier than January 31, 
1996, for a 100 percent evaluation for schizophrenic 
reaction/bipolar disorder.  38 U.S.C.A. §§ 5107(b), 5110; 
38 C.F.R. §§ 3.102, 3.400.


ORDER

Entitlement to an effective date earlier than January 31, 
1996, for a 100 percent disability rating for schizophrenic 
reaction/bipolar disorder is denied.



		
	L. J. WELLS-GREEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

